EXHIBIT 21.1 SUBSIDIARIES OF QLOGIC CORPORATION NetXen, Inc. (Delaware) QLGC Limited (d/b/a QLogic Ireland) (Ireland) QLogic Germany GmbH (Germany) QLogic Hong Kong Limited (Hong Kong) QLogic (India) Private Limited (India) QLogic International Holdings, Inc. (Delaware) QLogic International Ltd. (Bermuda) QLogic Israel Limited (Israel) QLogic Singapore Private Limited (Singapore) QLogic Storage Network Infrastructure (Beijing) Co., Ltd. (China) QLogic Switch Products, Inc. (Minnesota) QLogic (UK) Limited (United Kingdom)
